DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of Claims 21-31 (for example only but not limiting to, “three rows of panels” in Claims 21,26,31 “first and second edge rows” in Claims 21,26, “middle row” in Claims 21,26,31 “fold lines” in Claims 21,26, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 113, 110, 111, 112, 114, 120, 115, 116, 117, 118, 119, 121, 122, 123,and 124 have all been used to designate “section” and “140, 144, 142, 143, 145, 141” have been all used to designate “edge.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “three rows of panels” in Claims 21,26,31 “first and second edge rows” in Claims 21,26, “middle row” in Claims 21,26,31 “fold lines” in Claims 21,26, “front of the case” Claims 21,26, “a top” and “a bottom” in claim 21, “a top portion” and “a bottom portion” in .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the cover portion and the display portion" in in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the cover portion and the display portion" in in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gullikson (US 4,553,666).

21: Gullikson teaches a package assembly (package assembly shown in Figures 1-3), comprising: 
a case (case 10 generally shown in Figure 10) formed of a single sheet of packaging material (see the single sheet of material in Figure 3), the single sheet including three rows of panels (see the first edge row, middle row and bottom edge row in Figure 3), the three rows comprising first and second edge rows (see the first and second edge row in Figure 3 below) and a middle row (see the middle row in Figure 3 below, between the first edge row and second edge row) disposed between the first and second edge rows, the panels being foldable at fold lines to form the case (see the fold lines located between the indicated rows and each panels 11, 12, 13, 14, which are folded to form the case in Figure 1), wherein 


    PNG
    media_image1.png
    737
    994
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    668
    media_image2.png
    Greyscale

25: Gullikson teaches the claimed invention as discussed above for Claim 21 and Gullikson further teaches that the tear line extends fully across each of the three rows to divide the case into the cover portion and the display portion (tear line 30, Figure 3, where t3o extends across 20, 13, and 21).


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasior (US 2005/0184139).

21: Gasior teaches a package assembly (package assembly shown in Figure 4), comprising: 
a case (case 10 generally shown in Figure 4) formed of a single sheet of packaging material (see the single sheet of material in Figure 6), the single sheet including three rows of panels (see the first edge row, middle row and bottom edge row in Figure 6), the three rows comprising first and second edge rows (see the first and second edge row in Figure 6 below) and a middle row (see the middle row in Figure 6 below, between the first edge row and second edge row) disposed between the first and second edge rows, the panels being foldable at fold lines to form the case (see the fold lines located between the indicated rows and each panels 14, 12, 18, 16, which are folded to form the case in Figure 4), wherein 
a front of the case (front of the case, generally indicated at 14, Figure 4) includes a first end panel (see first end panel 14, of the middle row, below in Figure 6) of the middle row extending fully between a top and a bottom (see 14, extending between a top, top of 14, and a bottom, bottom of 14, in Figure 4 below) and a first side and a second side of the case (see first and second side in Figure 4 below), wherein the second side of the case opposite the first side (see the second side to the right of Figure 4, opposite the first side to the left of Figure 4) and a rear of the case (see the rear of the case in Figure 4) include a tear line (48, see Figure 6 below) configured to separate the case into a top portion (see the top portion at the top of Figure 4) and a bottom portion (bottom portion at the bottom of Figure 4, below), wherein the first end panel is included with the top portion (panel 14 is included with the top portion, see Figure 4 below).

    PNG
    media_image3.png
    747
    1015
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    604
    653
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasior (US 2005/0184139) in view of DeBusk et al. (DeBusk US 2011/0284624).

22: Gasior teaches the claimed invention as discussed above for Claim 21 and Gasior teaches that the first end panel of the middle row (14) defines and opening (opening 44, see Figure 4) except that the opening being circular or rectangular in shape.
DeBusk teaches that a handle aperture (34) is of a circular shape (see Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gasior such that the first end panel’s opening was of a circular shape, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,555,919, claims 1-9 of U.S. Patent No. 9,187,207, claims 1-5 of U.S. Patent No. 9,809,349 and claims 1-7 of U.S. Patent No. 10,421,580. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the inventions are directed to a convertible container or a blank that has a single tear line that separates a container into a top and a bottom portion the single tear line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/King M Chu/Primary Examiner, Art Unit 3735